Rice, J.
— There are two questions only, raised by the exceptions. 1st, whether Yarnum was a competent witness ; and 2d, whether the evidence of custom was admissible.
Yarnum had been the former master of the schooner, and his deposition was offered to prove that he hired the defendant to take the vessel upon shares, and that he had authority from the owners to do so.
An agent is a competent witness to prove the contract, and also to prove his own authority, if it be by parol. 1 Greenl. Ev. § 416. He is safely admitted in all cases to prove he acted according to the directions of his principal, and within the scope of his duty. Ib. § 417. It is not perceived that he was interested in the event of the suit. His deposition was, therefore, properly admitted. The evidence as to custom was admissible to explain the acts of the parties, and to enable the jury to determine whether those acts amounted to a hiring on shares, or simply to the appointment of a master. Thompson v. Hamilton, 12 Pick. 424. It may deserve consideration, whether the plaintiff had any occasion to resort to proof of custom. But if such custom existed, it is consistent with the contract, and the proof of its existence is not in our judgment liable to any legal objection. Emmons v. Lord, 18 Maine, 351. Exceptions overruled,

judgment on the verdict.

Sherley, C. J., and Wells, Hathaway and Appleton, J. J., concurred.